Citation Nr: 1031793	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left ear condition to 
include left ear fungus infection and residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from July 1943 
to October 1944.  From July 26, 1945 to August 15, 1946, he 
served as a member of the U.S. Merchant Marine, as evidence by 
certification by the Department of Commerce Bureau of Marine 
Inspection and Navigation dated in August 1946.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO in Detroit, Michigan now has jurisdiction over this claim.

This claim was remanded in August 2009 for further development, 
including obtaining a VA examination.  This development having 
been completed, the claim is now again before the Board.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The Veteran's initial claim was for left ear infection, fungus, 
and residuals.  Medical evidence, including VA examination 
conducted in October 2009 shows that the Veteran has been treated 
with Cortisporin and/or diagnosed with recurrent ear infection, 
otitis externa with probable eczema, and dermatitis of the skin 
to the external meatus of the left ear with specs of brown 
cerumen in the ear canal.  The Veteran and his lay witness have 
described manifestations of itchiness in the left ear requiring 
treatment with Cortisporin and left ear problems with itch, a 
substance running from the ear, and a scab down the side of his 
neck.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Thus, the Board has recharacterized the 
issue as service connection for left ear fungus infection and 
residuals.


FINDINGS OF FACT

1.  Construing reasonable doubt in favor of the Veteran, lay 
witness evidence establishes the onset of a left ear condition 
during active service.  

2.  Medical evidence establishes the presence of current symptoms 
similar to those described by the Veteran and his witness.


CONCLUSION OF LAW

The criteria for service connection for a left ear condition to 
include left ear fungus infection and residuals have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service or within the 
presumptive period, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not in fact shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303 (2009).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran argues that he contracted an ear infection during his 
service with the U.S. Merchant Marine while in the Philippines.  
He presented the December and November 2006 statements of private 
medical health care providers, a nurse practitioner and a medical 
doctor (MD), respectively, showing a continuity of treatment for 
ear infections from 1983 to the present.  The November 2006 
statement reflects the condition was diagnosed as intermittent 
otitis externa with a probable component of eczema, and that 
Cortisporin otic drops were prescribed to good relief of 
symptoms.  The Veteran further presented private treatment 
records showing Corticosporin (sic) otic was prescribed from as 
early as 1980.  

Finally, he presented the statement of his wife as lay witness, 
who attested to her observation that the Veteran had problems 
with his left ear upon his return in 1946 after having been at 
sea for 13 months.  She described the symptoms as involving 
itchiness in the left ear, moisture, and a running from his left 
ear that left a scab down the side of his neck at one time.  She 
stated he was given Cortisporin to control the problem.

VA examination conducted in October 2009 shows a diagnosis of 
mild dermatitis of the skin on the external meatus of the left 
ear.  No infection was found at the time, although the examiner 
stated that the skin being so dry might cause itchiness.  The 
examiner noted the Veteran's reported history of chronic otitis 
externa picked up in the Philippines during World War II while in 
the U.S. Merchant Marines.  The Veteran reported that his ears 
would itch and he would dig in them with his fingers and then 
develop an ear infection.  He saw his family physician who 
prescribed Cortisporin eardrops and this took care of the problem 
until another flare-up would occur.  The Veteran reported he was 
never referred to an ear, nose, and throat specialist.  The 
Veteran's wife reported the Veteran went to the community pool 
five to six times per week but claimed not to get his head wet.  
The Veteran reported his Merchant Marines records were lost or 
never kept.

The examiner observed that review of the claims file showed no 
record of any ear condition until recently and stated that with 
no records to show the condition started when the Veteran served 
with the Merchant Marines during World War II.  The examiner 
noted that there was no way to conclude that the itchy condition 
started then except on the Veteran's word.  The examiner noted it 
was "possible" that it did start at that time, and observed 
that the Veteran currently manifested chronic dermatitis that 
flared up especially when wet.  As such, his visits to the 
community pool did not help the condition, although the Veteran 
denied getting his head wet.  The humidity might contribute to 
the skin condition flaring up.  

Service treatment records are present in the claims file but only 
for that period of time for which the Veteran was on active 
service with the Navy.  These records show no complaints of, 
treatment for, or findings of any ear condition.  Reports of 
medical examination at entrance to and discharge from active 
service, as well as periodic examinations for flying status, show 
no ear abnormalities.  However, the Veteran asserts that his ear 
problems began during his subsequent service with the Merchant 
Marines.  

Service treatment records for the Veteran's service in the U.S. 
Merchant Marine are not of record, and the RO has certified that 
they are unavailable.  Notwithstanding, available personnel 
records establish that the Veteran served as a member of the U.S. 
Merchant Marine from July 1945 to August 1946.  Certification by 
the Department of Commerce Bureau of Marine Inspection and 
Navigation dated in August 1946 shows that his date and place of 
shipment was July 26, 1945 in Tacoma, Washington, and his date 
and place of discharge was August 15, 1946 in San Francisco, 
California.  He was assigned to the S.S. Heber M. Creel, and the 
nature of his voyage was foreign.  As noted above, his service in 
the U.S. Merchant Marine from July 26, 1945 to August 15, 1945 is 
recognized as active service for the purposes of VA benefits.  
That service from August 16, 1945 to August 15, 1946, however, is 
not.  See 38 C.F.R. § 3.7(x)(15) (2009).

The Board notes the record reflects some discrepancies as to the 
reported onset of the Veteran's left ear infection.  The 
Veteran's initial statement, submitted with his claim in February 
2006, was that he contracted the left ear infection while serving 
on the Liberty Ship, Heber M. Creel, as it made several ports of 
call in support of operations in the Philippines.  He reported 
that the problem continued throughout the remainder of his time 
in the Merchant Marine.  In November 2006, the Veteran stated 
that he served aboard the S.S. Heber M. Creek from July 1945 to 
August 1946.  He stated that they arrived in the Philippines 
before the war ended and stayed on.  The ship was converted to a 
troop ship and took Philippine soldiers back to their home 
islands, making numerous stops in various different ports.  
During the last few months in the Philippines, he stated, he 
contracted the left ear infection.  He was treated locally on 
board the ship by the ship's purser, but was not treated at any 
Army or Navy medical facilities.  The statement of his wife, 
proffered in November 2006, was that the Veteran had left ear 
problems upon returning in 1946 from having been at sea for 13 
months.

The latter two statements would appear to indicate that the onset 
of the Veteran's left ear symptoms occurred in the part of his 
U.S. Merchant Marine duty from August 16, 1945 to August 15, 
1946, which is outside the time period for service with the U.S. 
Merchant Marine may be considered active service within the 
meaning of the regulations for VA benefits (other than under 
Chapter 23 and 24).  See 38 C.F.R. § 3.7(x)(14),(15) (2009).  
However, the Veteran's initial statement may be construed as 
indicating the onset of his symptoms occurred during the initial 
part of his service with the U.S. Merchant Marine duty, which is 
active service for the purpose of VA benefits.  Id.  

Given the imprecise nature of the totality of the lay witness 
statements, all that can be ascertained for certain was that the 
Veteran experienced symptoms of a left ear condition during his 
service with the U.S. Merchant Marine and has continuously 
manifested those symptoms from that time to the present.  Medical 
evidence does not disagree with this, but rather confirms the 
presence of treatment with a medication later shown as prescribed 
for left ear infections with probable dermatitis from 1980 to the 
present.  The VA examiner in October 2009 diagnosed mild 
dermatitis of the left ear external meatus and stated that an 
opinion could not be offered as to the onset of the condition on 
any basis other than the Veteran's word, but that it was 
possible.

The Board notes that the symptoms of an external skin condition 
with itchiness observed by the examiner are similar to those 
symptoms described by the Veteran and his witness, and that the 
dermatitis diagnosed is similar to that observed by the private 
health care provider who diagnosed otitis externa with probable 
dermatitis. 

The Veteran and his witness are competent to state that he 
experienced symptoms of a left ear condition including itching, 
drainage, exterior skin manifestations, and that a medication was 
prescribed to treat it from active service to the present.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) and 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Notwithstanding the imprecise nature of onset-within July to 
August 1945 or after-described, the Veteran has stated that the 
condition began in the Philippines.  The Veteran has also stated 
that his ship was in the Philippines before World War II ended.  
Given the absence of any records at all concerning his U.S. 
Merchant Marine service or the S.S. Heber M. Creel, other than 
the certification showing the Veteran shipped out July 26, 1945 
on the S.S. Heber M. Creel on a foreign voyage, the Board finds 
no reason to find the Veteran's statements and that of his 
witness regarding on onset of symptoms since service less than 
credible.  

The symptoms described by the VA examiner in October 2009 are 
similar to those described by private health care providers from 
1983 to the present and having required similar prescribed 
medication from 1980 to the present, and are similar to those 
described by the Veteran and his witness.  Furthermore, there is 
no medical or other evidence against a finding that the Veteran's 
left ear symptoms had their onset during his service in the U.S. 
Merchant Marine from July 26, 1945 to August 15, 1945.  While the 
VA examiner stated in October 2009 that wetness and humidity did 
not help and may contribute to flare up of the left ear skin 
condition, there is no indication that the examiner intended to 
offer the opinion that the diagnosed left ear condition was 
solely the result of same.  There are no other findings or 
opinions against a finding that the Veteran's left ear symptoms 
had their onset during active service and have been present 
continuously since then and as indicated above, the Board has 
found the Veteran's reports of initial manifestation of symptoms 
during service followed by a continuity of symptomatology 
observed by him and his wife to be credible.  

Accordingly, the evidence is in equipoise.  The preponderance of 
the evidence cannot be found to be against the claim for service 
connection for left ear condition to include left ear fungus 
infection and residuals.  Service connection for a left ear 
condition to include left ear fungus infection and residuals is 
therefore warranted.  38 C.F.R. § 3.102 (2009).


ORDER

Service connection for left ear condition to include left ear 
fungus infection and residuals is granted




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


